607 P.2d 729 (1979)
43 Or.App. 913
STATE of Oregon, Appellant,
v.
Christopher Barrett COHN, Respondent.
No. 78-38056; CA 14280.
Court of Appeals of Oregon.
Argued and Submitted October 15, 1979.
Decided December 31, 1979.
*730 Ronald R. Sticka, Asst. Dist. Atty., Eugene, argued the cause for appellant. With him on the brief was J. Pat Horton, Dist. Atty., Eugene.
David J. Phillips, Public Defender Services of Lane County, Inc., Eugene, argued the cause for respondent. With him on the brief was Ross M. Shepard, Eugene.
Before TANZER, P.J., and THORNTON and CAMPBELL, JJ.
THORNTON, Judge.
The state appeals from an order suppressing statements made by defendant at the time of booking on the ground that the state had failed to show beyond a reasonable doubt that the statements were made voluntarily without any coercion.[1]
The essential facts are undisputed:
Defendant was stopped for displaying a white rear light on his vehicle. ORS 483.406. The officer asked defendant his name and defendant responded "Brian Lloyd Johnson" and gave a date of birth. Because defendant had no license, the officer made a check and discovered there was no record of a license issued to anyone by that name. Defendant was then arrested for driving without a license and taken to the police station. At the booking desk, defendant was again asked his name. This time he gave his real name and stated spontaneously that his license was suspended because he forgot to go to court. At no time was he given Miranda warnings prior to making the statement.
In requiring proof of voluntariness beyond a reasonable doubt, the trial court erred. In State v. Brewton, 238 Or. 590, 395 P.2d 874 (1964), the court stated that at a suppression hearing the state need only prove "to the satisfaction of the court" that the statements were made voluntarily. 238 Or. at 603, 395 P.2d at 880. This standard falls short of the "beyond a reasonable doubt" standard applicable to proof of the substantive offense at trial. See Lego v. Twomey, 404 U.S. 477, 479 n. 1, 92 S. Ct. 619, *731 30 L. Ed. 2d 618 (1972). In meeting its burden of proving voluntariness to the court's satisfaction, it is not necessary that the state produce affirmative evidence that no threats, promises or other coercive tactics were employed, so long as the evidence is otherwise sufficient.
Under the test set forth in State v. Warner, 284 Or. 147, 158, 585 P.2d 681 (1978), we are not bound by the trial court's ultimate finding as to voluntariness. Since a full hearing was held on the matter and historical facts found therefrom, it would be pointless to remand for a determination by the trial court under the appropriate standard. From the circumstances presented here, we find as a matter of law that the statements were voluntarily made.
Failure to give Miranda warnings renders inadmissible only those statements which are the product of custodial interrogation. Miranda v. Arizona, 384 U.S. 436, 467-68, 86 S. Ct. 1602, 16 L. Ed. 2d 694, 10 A.L.R. 3d 974 (1966). Questions of a routine administrative nature, such as a defendant's name and whether he had a driver's license, do not constitute custodial interrogation. State v. Whitlow, 13 Or. App. 607-613, 510 P.2d 1354 (1973); State v. Rodriguez, 37 Or. App. 355, 358-59, 587 P.2d 487 (1978). At booking, defendant apparently weighed the consequences of telling the truth and lying a second time about his name. His explanation of the status of his license must be deemed volunteered, because it was unresponsive and in no way solicited by the question. State v. Rodriguez, supra at 360, 587 P.2d 487.
Reversed and remanded for trial.
NOTES
[1]  The trial judge held:

"Based upon the above findings and the record in this case, the Court is unable to find that the State has shown beyond a reasonable doubt that the defendant's statements were made voluntarily or without any coercion and are therefore inadmissible as evidence against the defendant. The Court likewise is unable, and does not find, that the statements of the defendant were made involuntarily or without any coercion whatsoever."